DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 08/12/2021.  Claims 1-26 are now pending with claims 1-25 have been amended and claim 26 added new.                             
The 35 U.S.C. § 112 Rejection to clams 13-24 is withdrawn due to the amendment filed on 8/12/2021.                                     
The 35 U.S.C. § 101 Rejection to clam 25 is withdrawn due to the amendment filed on 8/12/2021.                                     

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.                       
In the remarks, Applicant made three main arguments.                 
a)  The first argument:  In normal operation, a user’s eyes should not be directly exposed to a projector’s light because the user directs their eyes toward a projection screen, at a distance from the projector, to watch an image being displayed on the projection screen.  Thus, the Applicant submits the Mitsuhashi does not address the same technology, a projector that emits light, which is not intended to be directly viewed by a user, whereas the claims are directly to displaying a video image on a display device, which is intended to be directly viewed by a user.                         
This argument is not persuasive, as Chen clearly teaches that displaying a video image on a display, which is intended to be directly viewed by a user (see sections [0027], [0028]).  And Mitsuhashi discloses an image display apparatus to determine its noxiousness value against s bound value so that 
b)  The second argument:  Mitsuhashi fails to disclose the noxiousness value as set forth in claim 1 because neither the reference distance x nor the illuminance L(x) corresponds to a noxiousness value at least for the following reasons:          
.  the reference distance x is representative of a safe observation position, and not of the noxiousness of the emitted light; the reference distance x is not understood to be in a range of a spectral power distribution;                      
.  the illumination L(x) of Mitsuhashi is a function of the emitted light from the projector as a function of distance; Mitsuhashi is silent regarding the noxiousness of the emitted light; the illumination L(x) is not computed in a range of the spectral power distribution corresponding to a range of noxiousness, e.g., a wavelength.                  
This argument is not persuasive.  Not only the reference distance x is a representative of a safe observation position, but also it serves as a hazard notification to a viewer/user (see sections [0129], [0130], [0133], [0134], [0135], [0135], [0137], [0102]), so that a viewer/user can avoid the harm to his/her retina (see section [0102]).  Therefore, the reference distance x is a scale of the noxiousness value as set forth in claim 1.  Furthermore, claim 1 does not even claim that computing a range of the spectral power distribution corresponding to a range of noxiousness, e.g., wavelength.  Mitsuhashi indeed teaches that the noxiousness of the emitted light (see section [0102]; i.e., weighting for each 
c)  The third argument:  Further, Mitsuhashi teaches displaying an image to motivate a user to press a button to switch between power modes.  Thus, Mitsuhashi is not understood to modify content of the at least one video image or modify display control parameters of the display device such that the noxiousness value becomes less than the bound value because any change in display is caused by the user switching a button to change the power level, not to change a noxiousness value.                     
This argument is not persuasive.  Mitsuhashi teaches that due to the projection ratio changed, the spread angle of the emitted light O displayed depending on the change in the projection ratio may be changed, such that the moving image indicating a change from the emitted light (see section [0135]; i.e., modifying content of the at least one video image or modifying display control parameters of the display device).                                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0366087) in view of Mitsuhashi (US 2017/0124926).                             
RE claims 1, 13 and 25, Chen discloses the invention substantially as claimed.                  

However, Chen does not specifically disclose that compute, in a range of the spectral power distribution, a noxiousness value, the noxiousness value being representative of the noxiousness of the light emitted by the at least one group of light elements of the display device, compare the noxiousness value to a bound value of noxiousness, and if the noxiousness value is greater than the bound value, modify the content of the at least one video image or modify display control parameters of the display device such that the noxiousness value becomes less than the bound value.                                 
From the same field of endeavor, Mitsuhashi teaches that an image display apparatus 500 comprising controller 400, calculator 410, notification section 420, light source section 100, image generator 200 and projection section 300 (see figure 1 and sections [0051] - [0054], [0066], [0070]), wherein the calculator 410 to calculate the reference distance from the emission surface 301, the reference distance from the emission surface 301 serving as a safety determination criteria for the hazardous influence of the emitted light O to the eyes of the user (see sections [0070], [0071], [0072]).  The reference distance is approximately calculated on the basis of properties of the emitted light O, such that, for example, emitted light power Pn and the illuminance of the emitted light O (see sections [0073], [0079], [0088] and [0089]).  If user’s eyes is near the emission surface 301 as compared with the 
Chen and Mitsuhashi are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chen by including the teachings from Mitsuhashi in order to provide an image display apparatus by which the safety in use can be improved.                            
RE claims 2 and 14, Chen in view of Mitsuhashi disclose the invention substantially as claimed.            
However, Chen in view of Mitsuhashi do not specifically disclose that wherein the range of the spectral power distribution is a range of noxiousness between 400nm and 500nm.                       
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).         
RE claims 3 and 15, Chen in view of Mitsuhashi and the rationale above disclose that wherein the at least one color component displayed by the display device is a blue component (see Chen section [0044]; i.e., blue light; or Mitsuhashi section [0053]; RGB, blue laser light).                    
RE claims 4 and 16, Chen in view of Mitsuhashi and the rationale above disclose that wherein the at least one color component displayed by the display device is a blue component, a red component and a green component (see Chen section [0033]; i.e., RGB, blue light, red light, green light; or Mitsuhashi section [0056]).                            
RE claims 5 and 17, Chen in view of Mitsuhashi and the rationale above disclose that wherein the noxiousness value is based on the energy level of the light emitted by the at least one group of light elements of the display device (see Chen sections [0028], [0044], [0069]; and Mitsuhashi sections [0070] – [0073], [0101], [0102]).                             
RE claims 6 and 18, Chen in view of Mitsuhashi and the rationale above disclose that wherein the noxiousness value is based on the energy level of the light emitted by the at least one group of light elements of the display device and on the content of the at least one video image (see Chen sections [0028], [0044], [0069], and Mitsuhashi sections [0070] – [0073], [0135]).                    
RE claims 7 and 19, Chen in view of Mitsuhashi and the rationale above disclose that wherein the noxiousness value is based on histograms of color values associated with the at least one color component in the at least one video image (see Chen figure 4 and Mitsuhashi figures 3/6/8/2).            
RE claims 8 and 20, Chen in view of Mitsuhashi and the rationale above disclose that wherein, the at least one video image being part a global video content, the noxiousness value is based on 
RE claims 9 and 21, Chen in view of Mitsuhashi and the rationale above disclose that wherein the bound value is depending on user parameters and/or environmental viewing conditions (see Mitsuhashi sections -0130], [0133] – [0137] and figure 6).                        
RE claims 10 and 22, Chen in view of Mitsuhashi and the rationale above disclose that wherein to modify the content of the at least one video image, the at least one processor is configured to modify the colors of the at least one video image and/or adjust the white point of the at least one video image (see Mitsuhashi sections [0056] – [0058], [006], [0073], [0087], [0102], [0130]).                
RE claims 11 and 23, Chen in view of Mitsuhashi and the rationale above disclose that wherein to retrieve a spectral power distribution associated with at least one color component displayed by the display device, the at least one processor is further configured to: receive spectral power distribution data modelling said spectral power distribution associated with at least one color component displayed by the display device; and regenerate the spectral power distribution based on the spectral power distribution data (see Chen sections [0028], [0044], [0064], [0065], [0069]; and Mitsuhashi sections [0066], [0068], [0073], [0135]).                           
RE claims 12 and 24, Chen in view of Mitsuhashi and the rationale above disclose that wherein the spectral power distribution data are one of the following data:  a histogram representation; a Gaussian Mixture Model; a mixture of Bezier curves; and a mixture of B-Splines (see Chen figure 4 and Mitsuhashi figures 4/6).                        
RE claim 26, Chen in view of Mitsuhashi and the rationale above disclose that wherein the range of the spectral power distribution is a wavelength range (see Mitsuhashi section [0102], and/or Chen, section [0003]).                              

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                       
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 

						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
November 16, 2021